--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
 
ASSISTANCE SERVICES AGREEMENT
 
THIS ASSISTANCE SERVICES AGREEMENT IS MADE AND ENTERED INTO AS OF THE EFFECTIVE
DATE BY AND BETWEEN:
 
1.           NXP SOFTWARE B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered office in
Eindhoven, the Netherlands, with registration number 17192886 in the trade
register of the Netherlands Chamber of Commerce and Industry for Oost-Brabant,
having a principal place of business at High Tech Campus 41, 5656 AE Eindhoven,
the Netherlands (“NXP SOFTWARE”); and
 
2.           LOCATION BASED TECHNOLOGIES INC., a company incorporated in the
state of Nevada, having its principal place of business at 4989 E. La Palma
Avenue, Anaheim, California, 92807 (“LBT”).
 
WHEREAS:
 
A.          NXP SOFTWARE develops and licenses, amongst others, real-time
software GPS technologies;
 
B.          NXP SOFTWARE provides, amongst others, Internet-based GPS assistance
services;
 
C.          LBT develops GPS based consumer products for locating persons and/or
items;
 
D.          NXP SOFTWARE is willing to provide licenses and services for use of
its software GPS technologies by LBT in some or all of their consumer GPS-based
products;
 
E.           The Parties have executed a Framework Agreement that sets forth the
principal terms under which the parties shall conduct business;
 
F.           This Assistance Service Agreement sets forth the additional terms
under which NXP Software shall provide Internet based Assistance Services for
use with NXP SOFTWARE’s GPS technologies to LBT.
 
SECTION 1.0 – FRAMEWORK AGREEMENT
 
The terms of the Framework Agreement shall apply to this Assistance Service
Supplemental Agreement (the “Supplemental Agreement”) mutatis mutandis.  In the
event that any term or clause herein shall be in conflict with any term or
clause within the Framework Agreement then the terms of this Assistance Service
Agreement shall prevail  for the exclusive and limited scope of this Assistance
Service Agreement.
 
1

--------------------------------------------------------------------------------


 
ARTICLE 2.0 - ASSISTANCE SERVICES; LIMITED SERVICE LICENSE
 
2.1         Service Provision.  Subject to LBT’s payment of the Service Fees and
during the term of this Assistance Services Agreement, NXP SOFTWARE shall use
commercially reasonable efforts to provide the Assistance Services to LBT for
the exclusive use of the Assistance Services with the Products.
 
2.2         Internet Delays.  NXP SOFTWARE’s ASSISTANCE SERVICES MAY BE SUBJECT
TO LIMITATIONS, DELAYS, AND OTHER PROBLEMS INHERENT IN THE USE OF THE INTERNET
AND ELECTRONIC COMMUNICATIONS.  NXP SOFTWARE IS NOT RESPONSIBLE OR LIABLE FOR
ANY DELAYS, SERVICE FAILURES, OR OTHER DAMAGE RESULTING FROM SUCH PROBLEMS.
 
2.3         Failure of Third Parties.  NXP SOFTWARE’S ASSISTANCE SERVICES ARE
DEPENDENT UPON THIRD PARTIES’ DELIVERIES AND SERVICES.  NXP SOFTWARE  IS NOT
RESPONSIBLE OR LIABLE FOR ANY DELAYS, SERVICE FAILURES, OR OTHER DAMAGES
RESULTING FROM THE FAILURE OF THIRD PARTIES TO DELIVER THESE DELIVERIES AND/OR
TO PERFORM THESE SERVICES.
 
2.3         Service License.  Subject to the terms and conditions of this
Assistance Service Agreement, NXP SOFTWARE hereby grants to LBT, and LBT hereby
accepts from NXP SOFTWARE, a non-exclusive, personal, non-transferable worldwide
usage license, without the right to sublicense, to the Assistance Services
(hereafter the “Licensed Services”), to:
 
     (i)            use the Licensed Services to implement a Cached Proxy
Assistance Service;
 
     (ii)           use the Cached Proxy Assistance Service for exclusive use in
conjunction with the Licensed Technology in Products;
 
     (iii)          use the Cached Proxy Assistance Service for maintaining and
supporting its Products with the integrated Licensed Software including, but not
limited to:
 
                              a.    performing error-correction and Customer
support on said Products;
 
                              b.    testing and evaluating the (performance of)
the Licensed Software; and
 
                              c.    training its (support) engineers;
 
2.4         No Other Rights or Licenses.  Other than the limited usage license
granted to LBT under section 2 herein, no other rights or licenses are granted,
or implied by estoppel or otherwise, under any Intellectual Property Rights of
NXP SOFTWARE and/or its Affiliates or any intellectual property residing in the
Assistance Service of the Licensed Technology.
 
2.5         End User Use by Cached Proxy.  It is agreed by the Parties that End
Users shall not directly access the Licensed Services.  LBT shall take sole
responsibilities for implementing and maintaining a Cached Proxy Assistance
Service.
 
2

--------------------------------------------------------------------------------


 
2.6         Service Level.  NXP SOFTWARE shall use all reasonable commercial
efforts to ensure that the Assistance Services do not experience more than four
(4) Service Outages in any calendar year.  Any Service Outage shall not exceed
four (4) hours in duration.
 
2.7         Scheduled Downtime.  NXP SOFTWARE reserves the right to schedule and
carry out Service Maintenance Downtimes for the Assistance Service for the
purposes of maintenance and upgrade.  In the event that NXP SOFTWARE must carry
out a Service Maintenance Downtime and prior to it being carried out, the
Parties shall agree in good faith a suitable time for such Service Maintenance
Downtime.
 
2.8         No End User License.  This Agreement shall not grant any license
whatsoever to any End User.
 
ARTICLE 3.0 - SERVICE FEES
 
In consideration of the Services (to be) provided under this Assistance Services
Agreement, LBT shall pay to NXP SOFTWARE the non-refundable Service Fees as set
forth in Exhibit SA1.  In the event that parties wish to continue this Services
beyond the timeframe stipulated in Exhibit SA1, the parties shall enter into
negotiations to agree upon the new Service Fees and upon agreement of the new
Service Fees shall execute an appropriate amendment to this Assistance Services
Agreement to cover the extended period for which the Assistance Services shall
be continued.
 
ARTICLE 4.0 - DURATION AND TERMINATION
 
4.1         Duration.  This Assistance Service Agreement shall become effective
as of the date that the Framework Agreement will become effective and shall
remain in force for as long as the Framework Agreement remains effective unless
parties explicitly agree otherwise.
 
4.2         Termination.  LBT may terminate this Assistance Services Agreement
by serving a minimum of thirty (30) days notice to NXP SOFTWARE prior to the
next Service Fee Due Date.  Such termination shall come into effect at the next
Service Fee Due Date.
 
ARTICLE 5.0 – INTELLECTUAL PROPERTY RIGHTS
 
5.1         Ownership of Assistance Service.  NXP Software, its Affiliates
licensors or suppliers shall retain all right, title and interest, including all
related Intellectual Property Rights, in and to the Assistance Service and the
Service Infrastructure.
 
5.2         No Offer of Sale.  This Assistance Service does not, and shall not
be construed to , grant any license, right or title in, nor offer for sale, or
otherwise transfer, the Assistance Service, Licensed Technology or Service
Infrastructure, or any part thereof, to LBT or any other third party.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 6.0 – SERVICE INTEGRATION SUPPORT
 
6.1         Integration Support.  NXP SOFTWARE shall provide email and telephone
based technical support during the UK working hours of 9am GMT to 5pm GMT to LBT
for the limited purpose of integration of the Assistance Service from the
Effective Date until 1st May 2008.
 
IN WITNESS WHEREOF, the parties have executed this Supplemental Agreement by
their duly authorized officers as of the Effective Date.
 

LOCATION BASED TECHNOLOGIES INC.     NXP SOFTWARE B.V.            
By: /s/ Joseph F. Scalisi
   
By: /s/ Stefan Franco 
 
Name: Joseph F. Scalisi
   
Name: Stefan Franco 
 
Title: Chief Development Officer
   
Title: Financial Director
  Date:  February 28, 2008     Date:  29 February 2008  

 
Address for notices:
   
By: /s/ K. H. Van Holten 
 
 
   
Name: K. H. Van Holten 
 
Location Based Technologies Inc.
   
Title: Director
  4989 E. La Palma Avenue     Date:  29 February 2008   Anaheim        
California 92708     By: /s/ P.H.J. De Koning   United States    
Name: P.H.J. De Koning
 
Fax no: +1 (714) 200-0287
   
Title: Director
        Date:  29 February 2008                   Address for notices:          
        Attention: Stefan Franco         NXP Software B.V.         High Tech
Campus 41         5656 AE         Eindhoven        
Fax no: +31 40 27 25500
 

 
4

--------------------------------------------------------------------------------


 
EXHIBIT SA1
 
Description of Assistance Services
 
The Assistance Service is described in the Arikara Product Specification v1.0
§3.2
 
The Assistance Service is designed to provide this assistance data to LBT’s
server which shall cache this data and provide it LBT’s Products as required.
 
LBT’s server shall connect to the Assistance Server periodically to update the
assistance data that is has within its cache (hereafter the “Cache Update
Period”).  The Cache Update Period shall be no more frequently than five (5)
minutes.
 
Service Fees
 
The Service Fees are paid on a pre-payment basis on calendar quarters according
to the following schedule:
 
Calendar Quarter
Service Fee Due Date
Service Fee
 
Q2/2008
 
1st April 2008
EUR
20,000.00
Q3/2008
 
1st July 2008
EUR
30,000.00
Q4/2008
 
1st October 2008
EUR
40,000.00
Q1/2009
 
1st January 2009
EUR
40,000.00
 
Total
EUR
130,000.00